                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

WESLEY LOREN BURRAGE,                         )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      NO.: 2:18-cv-00079
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

                                             ORDER

       Magistrate Judge Newbern has entered a Report and Recommendation (Doc. No. 21) in

which she recommends that Wesley Burrage’s Motion for Judgment on the Administrative Record

(Doc. No. 13) be granted, the decision of the Commissioner as it pertains to his application for

Supplemental Security Income be reversed, and that the case be remanded for further administrative

proceedings. Burrage has filed no objections to the R & R. The Government has filed a

“Response” indicating that it “does not intend to file an objection to the Report and

Recommendation,” but then concludes with the statement: “Defendant respectfully submits that the

ALJ’s decision is supported by substantial evidence and should be affirmed.” (Doc. No. 22 at 1).

Given the first statement and the lack of any further argument, the Court takes the second statement

to be a mistake.     If not, the Government’s objection is “deemed waived” because it is

“unaccompanied by some effort at developed argumentation[.]” United States v. Elder, 90 F.3d

1110, 1118 (6th Cir. 1996). Regardless, this Court has considered the record de novo in accordance

with Rule 72(b) and agrees with Magistrate Judge Newbern’s recommendations.

       Accordingly, (1) the R&R (Doc. No. 21) is ACCEPTED and ADOPTED; (2) if the

Government’s “Response to the Report and Recommendation” (Doc. No. 22) is intended to be an
objection, it is OVERRULED; (3) Burrage’s Motion for Judgment on the Administrative Record

(Doc. No. 13) is GRANTED to the extent that he seeks a remand for further consideration; and (4)

this case is REMANDED for further proceedings consistent with Magistrate Judge Newbern’s

R&R.

       The Clerk of the Court shall enter a final judgment.

       IT IS SO ORDERED.


                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
